KEN PAXTON
                                          ATTORNEY (il-.M-RAI. OF      I MX AS



Jason ContheraS                                                                                       Fax: (512)320-0667

Assistant Attorney General                                                       Jason. Contreras@toxasaaorneygeneial. gov
General Litigation Division



                                                   May 11.2015




ATTN: Keith E. Hottle, Clerk of the Court
Fourth Court of Appeals
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037



          RE:      Court of Appeals Number: 04-14-00922-CV
                   Trial Court Case Number: 2010-CI-12625
                   Style: John E. Rodarte v. Texas Department ofFamily and Protective Service


Dear Mr. Hottle:


          We would like to request that you please send use the entire record on appeal in the
above referenced case so that we can file our Appellee's brief in this mailer.                      Please forward it
overnight to Texas Attorney General's Office. ATTN: JASON T. CONTRERAS, 300 West 15lh
Street, 1 Ith Floor. Austin, Texas 78701,512-463-2120. Our Federal Express number is
1751-1256-1. If the record is available electronically, please email to my legal assistant, Katrina
Shanks at Kali-ina.Shanks@.lcxasattorneyi:enerai.wv


          Thank you for your prompt cooperation in this matter.



                                                        Regards,


                                                        /sf Jason Conlreras
                                                        Jason Contreras
                                                        Assistant Attorney General


cc:       Client




                                                                                                                  Co




                                                                                                              cr,

             I'ust Office Box 1254H. Ah si in. Texas 7K711-2548 ■ <M2) 463-2IO0 - www lexesaiiorncygcneral.go'v
                                                                                                               FIRST-CL*!
                                                                                             neopo
                                                                                                                            ill'-
0                                                                                            05/11,   ■   ,
                                                                        OFFICIAL BUSINESS
                                                                                             US POSTAGE       $000.40^
                                                                            STATE OF TEXAS
Attorney General of Texas
      greg      abbott                                             PENALTY FOR PRIVATE USE    •::t*
                                                                                                                  ZIP 7S7O1
      pus! (iif1cf. box 13548
     AUSTIN* Ii.\AS -K-ll-2548                                                                                 041L    .

       ftrnrit Smut Htaitmrd




                                                 ATTN   KEITH    E.    HOTTLE
                                                 CLERK OF THE         COURT
                                                 FOURTH    COURT      OF APPEALS
                                                 300   DOLOROSA       STE   3200
                                                 SAN ANTONIO TX         78205-3037


                                                 REQUEST   FOR     RECORD      ON APPEAL



                                 4"?   CMETN3B   7B2OE